Title: From Benjamin Franklin to Samuel Franklin, 12 July 1771
From: Franklin, Benjamin
To: Franklin, Samuel


Loving Cousin,
London, July 12. 1771
I received your kind Letter of May 17. and rejoice to hear that you and your good Family are well. My Love to them.

With this I send you the Print you desire for Mr. Bowen. He does me Honour in accepting it.
Sally Franklin presents her Duty to you and Mrs. Franklin.
Yesterday a very odd Accident happened, which I must mention to you as it relates to your Grandfather. A Person that deals in old Books, of whom I sometimes buy, acquainted me that he had a curious Collection of Pamphlets bound in 8 Vols. Folio, and 24 Vols 4to. and 8vo. which he thought from the Subjects I might like to have, and that he would sell them cheap. I desired to see them, and he brought them to me. On examining, I found that they contain’d all the principal Pamphlets and Papers on Publick Affairs that had been printed here from the Restoration down to 1715. In one of the blank Leaves at the Beginning of each Volume the Collector had written the Titles of the Pieces contain’d in it, the Prices they cost him, &c. also Notes in the Margin of many of the Pieces. And this Collector I find, from the Hand-Writing and various other Circumstances, was your Grandfather, my Uncle Benjamin. Wherefore I the more readily agreed to buy them. I suppose he parted with them when he left England and came to Boston soon after your Father, which was about the Year 1716 or 17, now more than 50 Years since. In whose Hands they have been all this time I know not. The Oddity is, that the Bookseller, who could suspect nothing of any Relation between me and the Collector, should happen to make me the Offer of them. My Love to your good Wife and Children, concludes from, Your affectionate Cousin
B Franklin
Saml [?] Franklin
